Title: To George Washington from James Mackison, 16 February 1795
From: Mackison, James
To: Washington, George


        
          Honoble Sir
          Milln of Killbryde [Scotland]16th Febry 1795
        
        I beg to be excused for the rashness of attemping to trouble your Lordship with the following request but your Lordship may be asured that nothing but necessity could have made me so bold therefore with a humble confidence on the humane character which you posess and for which you are admired by all ranks in Europe and also when I vew and am made to admire the impartial justice that triumphs in that quarter of the world wherein you dwell I am led to hope that you’ll not be offended at an aunxious desire I have of knowing the fate of a friend—The friend for whom I am so deeply concerned is in relation to me my brother in law whose name is John Abercromie he was born

in Throsk Parish of St Ninians and County of Stirling to trade a joiner he sailed for America from Greenock on the 11th of July 1774—he took up his residence in Menallan Township York County and province of Pensylvania from which we received some letters The last dated from said place March the 2d 1786 with an account of his intending to leave that place next Spring and to go to ⟨Forepit⟩ with orders to direct our letters to the Rev. Mr Clark Minister Pits Craig congregation to which place and according to the above directions we have sent a good number of letters without receiving any answer which makes me to suspect that he is either dead or removed from that place—He has an aged mother which as well as I is greatly surprised and trembles for the fate of her dear son on the account that she can have no information of him—And I am now almost led to despair of receiving any information of him and after thousands of thoughts revolving in my mind I came to this resolution at last of applying to your Lordship altho’ I am persuaded it is a bold and dareing one and had it not been for hearing and vewing the many virtues that adorneth your character and bespeaketh you an equal friend to poor and rich I would not have presumed to ask the following favour which is (if you think it possible to be got) to make enquiry whither the above be dead or alive—I also desire it as a favour of you [(]that so soon as you receive any information of the above) that you’ll be so good as write me the particulars altho I am Sorry to put you to ⟨mutilated⟩ch trouble yet with a humble confidence on you humanity I leave the above to your consideration—hopeing that you’ll pardon my rashness and all that in this may seem imprudent and be asured that altho’ this has come from a weak mind yet from an honest heart which wishes and will if God grants life and health taste the fruits of freedom an liberty wich abounds in the states of America mean while. I Remain Your Respectful And most obed. Servt
        
          James Mackison
        
        
          And if you write direct James Mackison Milln of Killbryde Care of the Rev. Mr Robert Stirling Minister of the gosple Dunblane By Stirling North Brittan.
        
      